Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 09/04/2019. Claims 1-20 are currently pending in the application.
Drawings
The drawings are objected to because figures 1A-1B include software screenshots with excessive shading that obscures the text of the drawings making them difficult to understand and reproduce. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent as required under MPEP §608.01(f) and CFR 1.84.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 provides two recitations of “a display device”. It is unclear whether the two recitations of “a display device” intend to refer to same or different display devices.  Hence, the metes and bounds of the claim cannot be discerned.
	In claim 10, the recitation of “the mark” is ambiguous as it is not clear which “mark” is being referred to in view of earlier recitation of “a preset mark of each vector”.
	Additionally in claim 10, “the vector” lacks antecedent basis.
	In claim 11, “the calculation question” lacks antecedent basis.
	Additionally in claim 11, it is unclear whether the recitation of “a calculation question” is intended to be same as or different from earlier recited “the calculation question”.
	In view of the above rejections under 35 U.S.C. 112(b), claims 1-19 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method for assisting with a math problem comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for assisting with a math problem comprising:
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[L1]  acquiring, by an image capturing device, an image including at least a first question of the math problem
The an image capturing device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Acquiring an image is insignificant extra-solution activity (i.e., data gathering).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L2]  identifying, by a first computing device and a pre-trained first neural network model, a first region in the image where the first question is located based on the image
The first computing device and pre-trained first neural network model are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying a first region in the image… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3]  identifying, by a second computing device and a pre-trained second neural network model, characters in the first region based on the first region, so as to obtain the first question
The first computing device and pre-trained first neural network model are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying characters in the first region in the image… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4]  determining, by a third computing device and a pre-trained third neural network model, a type of the first question based on the first question
The third computing device and pre-trained third neural network model are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Determining a type of the first question based on the first question… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  if the type of the first question is a calculation question, generating, by a fourth computing device, a first answer of the calculation question
The fourth computing device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Generating a step-by-step i problem solving process of the calculation question if the type of the first question is a calculation question is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6]  and generating, by a fifth computing device, a step-by-step problem solving process of the calculation question
The fifth computing device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Generating a step-by-step i problem solving process of the calculation question is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  and displaying, by a display device, the first question and/or the first region
The display device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Displaying the first question and/or the first region is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L7]  and displaying, by a display device, the first question and/or the first region
The display device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Displaying the first question and/or the first region is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L8]  and displaying, by a display device, the first answer and the step-by-step problem solving process
The display device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Displaying the first answer and the step-by-step problem solving process is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the image capturing device, first computing device, pre-trained first neural network model, second computing device, pre-trained second neural network model, third computing device, pre-trained third neural network model, fourth computing device, fifth computing device and display device, and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the image capturing device, first computing device, pre-trained first neural network model, second computing device, pre-trained second neural network model, third computing device, pre-trained third neural network model, fourth computing device, fifth computing device and display device which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example ¶ 3:…a test paper or homework may be corrected using an electronic device such as a smartphone…; ¶ 18: Techniques, methods and apparatus as known by one of ordinary skill in the relevant art may not be discussed in detail, but are intended to be regarded as a part of the specification where appropriate; ¶ 21:… a display screen (such as a television screen, a computer screen, a pad screen or a learning machine screen, etc.); ¶ 19:…the first and second electronic devices may be the same device or may be different devices; ¶ 21:…image capturing device may include a camera, an imaging module, an image processing module and the like, and may also include a communication module or the like for receiving or downloading images; ¶ 23: The first neural network model may be trained in advance using a large number of training samples, in accordance with the above-described input and output, by any known method…the first neural network may be any known neural network, such as a deep residual network, a recursion neural network, or the like; ¶ 26:…The second neural network model may be trained in advance using a large number of training samples, in accordance with the above-described input and output, by any known method…The second neural network may be any known neural network…; ¶ 27:… The third neural network model may be obtained by pre-training a third neural network by any known method using a large number of training samples based on the above-mentioned input and output. The third neural network may be any known neural network, such as a deep convolutional neural network or the like; ¶ 28:… The fourth computing device for generating the first answer may be any known calculation engine; ¶ 36:…as is well known, in the example of the above-described step-by-step problem solving process, the step of canceling denominator(s) is usually to multiply both sides of the equation by the least common multiple of the two denominators (for example, in the above example, the least common multiple of the denominators 3 and 5 is 15)…; ¶ 47:…The training method of the fourth neural network model may be similar to the training method of the second neural network model…; ¶ 48:…The two-dimensional feature vector may be a feature map, which may be generated by any method known in the art, for example, by using a deep convolutional neural network to process the image region where the math word question is located…The fifth neural network model may be obtained by pre-training the fifth neural network by any known method using a large number of training samples according to the above-mentioned input and output. The fifth neural network may be any known neural network, such as a deep convolutional neural network or the like…; ¶ 65:…The network 450 may utilize standard communication protocols such as Ethernet, WiFi, and HTTP, proprietary protocols for one or more companies, and various combinations of the foregoing…; ¶ 66:…Each of the one or more electronic devices 420, the one or more computing devices 430, and the one or more remote servers 440 may be a personal computing device intended for use by a user or a commercial computing device used by an enterprise, and having all components typically used in conjunction with personal computing devices or commercial computer devices, such as central processing units (CPUs), memories that store data and instructions (e.g., RAM and internal hard drives), and one or more I/O devices such as displays (e.g., a monitor with a screen, a touch screen, a projector, a television, or another device operable to display information), a mouse, a keyboard, a touch panel, a microphone, a speaker, and/or a network interface device. The one or more electronic devices 420 may further include one or more cameras for capturing still images or recording video streams and all components for connecting these elements to each other…; ¶ 72: The one or more processors 510 may be any conventional processor, such as a commercially available central processing unit (CPU), graphics processing unit (GPU), and the like…The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned image capturing device, first computing device, pre-trained first neural network model, second computing device, pre-trained second neural network model, third computing device, pre-trained third neural network model, fourth computing device, fifth computing device and display device are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the image capturing device, first computing device, pre-trained first neural network model, second computing device, pre-trained second neural network model, third computing device, pre-trained third neural network model, fourth computing device, fifth computing device and display device in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the image capturing device, first computing device, pre-trained first neural network model, second computing device, pre-trained second neural network model, third computing device, pre-trained third neural network model, fourth computing device, fifth computing device and display device at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the image capturing device, first computing device, pre-trained first neural network model, second computing device, pre-trained second neural network model, third computing device, pre-trained third neural network model, fourth computing device, fifth computing device and display device are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the “provides and manages a virtual human-like interface” step [2], “the personalized and adaptive machine learning method presents” [5], “the learning trials are presented to the student” [6], “a learning item is presented” [7], and “stores response data” [8] represent insignificant extra-solution activity (i.e., data presentation) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The published Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [1] acquiring, [2] identifying, [3] identifying, [4] determining, [5] generating, [6] generating, [7] displaying, and [8] displaying is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 11 is a system for assisting with a math problem comprising: one or more neural network models that are pre-trained; one or more image capturing devices configured to acquire an image including at 15least a first question of the math problem; one or more computing devices configured to perform steps comparable to those of representative claim 1. Accordingly, independent claim 11 is rejected similarly to independent claim 1.
	Independent claim 19 is a system for assisting with a math problem comprising: one or more processors; and one or more memories configured to store a series of computer executable instructions and one or more neural network models that are pre-trained, wherein the series of computer executable instructions, when executed by the one or 20more processors, cause the one or more processors to perform steps comparable to those of representative claim 1. Accordingly, independent claim 19 is rejected similarly to representative claim 1.

	In regard to the dependent claims:
	Dependent claims 2-10 and 12-19 include all the limitations of independent claims 1 and 11 from which they respectively depend and, as such, recite the same abstract idea(s) noted above for independent claims 1 and 11. Dependent claims 2-10 and 12-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-10 and 12-19 integrates the judicial exception into a practical application. While dependent claims 2-10 and 12-19 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-10 and 12-19 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCurry et al. (US 20100047757 A1)( McCurry) in view of Caruthers et al. (US 20140093858 A1) (Caruthers).
Re claim 1:
	[Claim 1]  McCurry teaches or at least suggests a method for assisting with a math problem comprising: acquiring, by an image capturing device, an image including at least a first question of the math problem; identifying, by a first computing device and a pre-trained first neural network model, a first region in the image where the first question is located based on the image; identifying, by a second computing device and a pre-trained second neural network model, characters in the first region based on the first region, so as to obtain the first question; determining, by a third computing device, a type of the first question based on the first question (at least ¶ 3:… how and why a student answered a specific type of question incorrectly or what educational topics, concepts, or standards a particular student is having trouble understanding assessment document having layout information, a test area…; ¶ 5:…a scanned image of the assessment document after the assessment document has been administered to the student, identifying the test area in the scanned image using the layout information, identifying the student using the identifier in the scanned image; ¶ 35:…answer sheets and test booklets may be scanned using scanners 114, 115, 116, which may be located in schools and connected to workstations 117, 118, 119; ¶ 42:…Results Analysis and Evaluation component 205 may assist with viewing and analyzing student results and evaluate efficacy of the teaching, learning, and testing process… ; ¶ 44; ¶ 63:…evaluator module 226 generates a progress report for each of the one or more student based on the common conclusion, and grades; ¶ 81:…The open-ended questions may include a response area 507 in which the student places his or her response and a scoring area 508 where a grader would mark the student's score for the open-ended question;; ¶ 95:…administering and scanning answer booklets that may contain students' responses to…open-ended questions…;  ¶ 121:… number of points attributed to each question type; ¶¶ 123, 124: sorting…by question type (e.g., multiple-choice, short-answer, or essay-response); figures 1, 5 and 8 and associated text).
	McCurry appears to be silent on the feature of using neural networks for analysing data. However, that feature is old and well-known, as evidenced by Caruthers which relates to evaluating an electronic document (at least ¶ 2; ¶¶ 29, 31: scanning one or more answer sheets through the MFD 104, defining one or more answer descriptor syntaxes, defining one or more question descriptor for each of the one or more questions, and printing one or more evaluated answer sheets using the MFD 104…; ¶ 45:…evaluator module 226 can be realized through various known classification technologies such as, but not limited to, if-then-else rules, fuzzy logic and neural networks). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated within the teachings of McCurry known classification technologies, such as the neural networks of Caruthers to identify and determine information based on at least one of one or more pre-trained neural network models as claimed and predictably yield enhanced system and method for using interim-assessment data for instructional decision-making that would additionally allow the Results Analysis and Evaluation component to learn assessment information and make decisions by commenting on similar assessment information.
	The recitation of “if the type of the first question is a calculation question, generating, by a fourth computing device, a first answer of the calculation question, and generating, by a fifth computing device, a step-by-step problem solving process of the calculation question; and displaying, by a display device, the first question and/or the first region, and displaying, by a display device, the first answer and the step-by-step problem solving process” is a conditional limitation. Conditional steps employed in a method claim need not be found in the prior art if, under the broadest reasonable construction, the method need not invoke the steps. See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *3–6 (PTAB April 28, 2016) (precedential) (concluding the broadest reasonable interpretation of a claim encompassed situations in which conditional method steps “need not be reached”); See also MPEP § 2111.04(II) (9th ed. Rev. 10.2019, June 2020) (citing Schulhauser).
Re claims 2-7:
	[Claims 2-7]  The claims rely on the conditional limitation of claim 1, in particular, “the step-by-step problem solving process” is part of the conditional limitation noted above for claim 1. As previously indicated, conditional steps employed in a method claim need not be found in the prior art if, under the broadest reasonable construction, the method need not invoke the steps. See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *3–6 (PTAB April 28, 2016) (precedential) (concluding the broadest reasonable interpretation of a claim encompassed situations in which conditional method steps “need not be reached”); See also MPEP § 2111.04(II) (9th ed. Rev. 10.2019, June 2020) (citing Schulhauser).
Re claim 8:
	[Claim 8]  McCurry in view of Caruthers teaches or at least suggests wherein the image further comprises a second answer associated with the first question, the method further comprising: identifying, by the first computing device and the first neural network model, a second region where the second answer is located based on the image; identifying, by a seventh computing device and a pre-trained fourth neural network model, characters in the second region based on the second region, so as to obtain the second answer (at least McCurry: figures 1, 5 and 8 and associated text; Caruthers: ¶¶ 29, 31, 45).
	The recitation of “and if the type of the first question is the calculation question, comparing, by an eighth computing device, the first and second answers so as to obtain a conclusion indicating whether the first and second answers are identical or not; and displaying, by the display device, the second answer and the conclusion” is a conditional limitation. Conditional steps employed in a method claim need not be found in the prior art if, under the broadest reasonable construction, the method need not invoke the steps. See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *3–6 (PTAB April 28, 2016) (precedential) (concluding the broadest reasonable interpretation of a claim encompassed situations in which conditional method steps “need not be reached”); See also MPEP § 2111.04(II) (9th ed. Rev. 10.2019, June 2020) (citing Schulhauser).
Re claim 9:
	[Claim 9]  McCurry in view of Caruthers teaches or at least suggests wherein the image comprises a substantially entire test paper where the first question is located, wherein the determining the type of the first question is further based on a location of the first region on the entire test paper (at least McCurry: figures 1, 5 and 8; Caruthers: ¶¶ 29, 31, 45).
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCurry in view of Caruthers and Kapoor et al. (US 20150187223 A1) (Kapoor).
Re claims 11 and 20:
	[Claim 11]  McCurry teaches or at least suggests a system for assisting with a math problem comprising: one or more image capturing devices configured to acquire an image including at least a first question of the math problem; one or more computing devices configured to: identify a first region in the image where the first question is located based on the image; identify characters in the first region so as to obtain the first question; determine a type of the first question and the first question; and generate a first answer if the type of the first question is a calculation question, and one or more display devices configured to display the first question and/or the first region, and display the first answer (at least ¶ 3:… how and why a student answered a specific type of question incorrectly or what educational topics, concepts, or standards a particular student is having trouble understanding assessment document having layout information, a test area…; ¶ 5:…a scanned image of the assessment document after the assessment document has been administered to the student, identifying the test area in the scanned image using the layout information, identifying the student using the identifier in the scanned image; ¶ 35:…answer sheets and test booklets may be scanned using scanners 114, 115, 116, which may be located in schools and connected to workstations 117, 118, 119; ¶ 42:…Results Analysis and Evaluation component 205 may assist with viewing and analyzing student results and evaluate efficacy of the teaching, learning, and testing process… ; ¶ 44; ¶ 63:…evaluator module 226 generates a progress report for each of the one or more student based on the common conclusion, and grades; ¶ 81:…The open-ended questions may include a response area 507 in which the student places his or her response and a scoring area 508 where a grader would mark the student's score for the open-ended question;; ¶ 95:…administering and scanning answer booklets that may contain students' responses to…open-ended questions…;  ¶ 121:… number of points attributed to each question type; ¶¶ 123, 124: sorting…by question type (e.g., multiple-choice, short-answer, or essay-response); figures 1, 5 and 8 and associated text).
	McCurry appears to be silent on the feature of using neural networks for analysing data. However, that feature is old and well-known, as evidenced by Caruthers which relates to evaluating an electronic document (at least ¶ 2; ¶¶ 29, 31: scanning one or more answer sheets through the MFD 104, defining one or more answer descriptor syntaxes, defining one or more question descriptor for each of the one or more questions, and printing one or more evaluated answer sheets using the MFD 104…; ¶ 45:…evaluator module 226 can be realized through various known classification technologies such as, but not limited to, if-then-else rules, fuzzy logic and neural networks). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated within the teachings of McCurry known classification technologies, such as the neural networks of Caruthers to identify and determine information based on at least one of one or more pre-trained neural network models as claimed and predictably yield enhanced system and method for using interim-assessment data for instructional decision-making that would additionally allow the Results Analysis and Evaluation component to learn assessment information and make decisions by commenting on similar assessment information.
	McCurry in view of Caruthers appears to be silent on but Kapoor teaches or at least suggests a step-by-step problem solving process of the calculation question and display the step-by-step problem solving process (at least figures 7-10 and associated text; ¶¶ 44, 80: Based in part on the "poor" performance identified by the identifier, the instructional content for remediating performance on the diagnostic test can include… step-by-step instructions…; ¶ 118:…instructional content 1030 includes an algebra problem and step-by-step instructions on how to approach solving the algebra problem…). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the step-by-step instructions of Kapoor within the teachings of McCurry in view of Caruthers so as to  provide a student with appropriate instructional content for remediating and help improve the performance of the student.
	[Claim 20]  McCurry teaches or at least suggests a system for assisting with a math problem comprising: one or more processors; and one or more memories configured to store a series of computer executable instructions, wherein the series of computer executable instructions, when executed by the one or more processors, cause the one or more processors to perform: acquiring an image including at least a first question of the math problem from an image capturing device; identifying a first region in the image where the first question is located and the image; identifying characters in the first region so as to obtain the first question and the first region; determining a type of the first question; if the type of the first question is a calculation question, generating a first answer; and sending the first question and/or the first region, the first answer to a display device (at least ¶ 3:… how and why a student answered a specific type of question incorrectly or what educational topics, concepts, or standards a particular student is having trouble understanding assessment document having layout information, a test area…; ¶ 5:…a scanned image of the assessment document after the assessment document has been administered to the student, identifying the test area in the scanned image using the layout information, identifying the student using the identifier in the scanned image; ¶ 35:…answer sheets and test booklets may be scanned using scanners 114, 115, 116, which may be located in schools and connected to workstations 117, 118, 119; ¶ 42:…Results Analysis and Evaluation component 205 may assist with viewing and analyzing student results and evaluate efficacy of the teaching, learning, and testing process… ; ¶ 44; ¶ 63:…evaluator module 226 generates a progress report for each of the one or more student based on the common conclusion, and grades; ¶ 81:…The open-ended questions may include a response area 507 in which the student places his or her response and a scoring area 508 where a grader would mark the student's score for the open-ended question;; ¶ 95:…administering and scanning answer booklets that may contain students' responses to…open-ended questions…;  ¶ 121:… number of points attributed to each question type; ¶¶ 123, 124: sorting…by question type (e.g., multiple-choice, short-answer, or essay-response); figures 1, 5 and 8 and associated text).
	McCurry appears to be silent on the feature of using neural networks for analysing data. However, that feature is old and well-known, as evidenced by Caruthers which relates to evaluating an electronic document (at least ¶ 2; ¶¶ 29, 31: scanning one or more answer sheets through the MFD 104, defining one or more answer descriptor syntaxes, defining one or more question descriptor for each of the one or more questions, and printing one or more evaluated answer sheets using the MFD 104…; ¶ 45:…evaluator module 226 can be realized through various known classification technologies such as, but not limited to, if-then-else rules, fuzzy logic and neural networks). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated within the teachings of McCurry known classification technologies, such as the neural networks of Caruthers to identify and determine information based on at least one of one or more pre-trained neural network models as claimed and predictably yield enhanced system and method for using interim-assessment data for instructional decision-making that would additionally allow the Results Analysis and Evaluation component to learn assessment information and make decisions by commenting on similar assessment information.
	McCurry in view of Caruthers appears to be silent on but Kapoor teaches or at least suggests a step-by-step problem solving process of the calculation question and display the step-by-step problem solving process (at least figures 7-10 and associated text; ¶¶ 44, 80: Based in part on the "poor" performance identified by the identifier, the instructional content for remediating performance on the diagnostic test can include… step-by-step instructions…; ¶ 118:…instructional content 1030 includes an algebra problem and step-by-step instructions on how to approach solving the algebra problem…). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the step-by-step instructions of Kapoor within the teachings of McCurry in view of Caruthers so as to  provide a student with appropriate instructional content for remediating and help improve the performance of the student.
Re claims 12-14:
	[Claims 12-14]  McCurry in view of Caruthers and Kapoor teaches or at least suggests wherein the one or more computing devices are further configured to: acquire a corresponding rule from a preset rule base according to a formal feature of the first question; and generate the step-by-step problem solving process according to the corresponding rule (at least McCurry: figures 5 and 8 and associated text;  Kapoor: figure 10 and associated text), wherein the step-by-step problem solving process comprises one or more steps, and the one or more display devices are further configured to display a result of an operation of each of the one or more steps (at least Kapoor: figure 10 and associated text), wherein the one or more display devices are further configured to display a name and/or a process of the operation of each of the one or more steps in an area of a display screen that is associated with the result of the operation of each of the one or more steps. (at least Kapoor: figure 10 and associated text). It is also important to know that rules for solving math problems are ubiquitous as they generally readily available in publications. For example, a general rule for solving equations directs a person to 1) simplify each side of the equation by removing parentheses and combining like terms, 2) use addition or subtraction to isolate the variable term on one side of the equation, 3) use multiplication or division to solve for the variable.
Re claim 15:
	[Claim 15]  McCurry in view of Caruthers and Kapoor teaches or at least suggests wherein the one or more display devices are further configured to display the step-by-step problem solving process at the time of a specified first operation being performed on at least one of: an area where the first question is located, an area where the first answer is located, a blank area, and another specified area in a display screen of the display device (at least McCurry: figures 5 and 8 and associated text;  Kapoor: figure 10 and associated text).
Re claim 16:
	[Claim 16]  McCurry in view of Caruthers and Kapoor appears to be silent on wherein the one or more computing devices are further configured to if the type of the first question is the calculation question, convert the calculation question into a function graph, and generate a graphical problem solving process of the calculation question based on the function graph; and the one or more display devices are further configured to display the graphical problem solving process. (at least McCurry: figures 5 and 8 and associated text;  Kapoor: figure 10 and associated text). The Examiner takes OFFICIAL NOTICE that the concept and advantages of using graphing method to solve math problems such as linear equations were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, there are three ways to solve systems of linear equations in two variables: graphing. substitution method. elimination method. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of McCurry in view of Caruthers and Kapoor by converting the calculation question into a function graph as claimed so as to predictably yield enhanced system and method for using interim-assessment data for instructional decision-making that would additionally allow presenting to students the well-known graphing method of solving equations.
Re claim 17:
	[Claim 17]  McCurry in view of Caruthers and Kapoor teaches or at least suggests wherein the one or more display devices are further configured to display the graphical problem solving process at the time of a specified second operation being performed on at least one of: an area where the first question is located, an area where the first answer is located, a blank area, and another specified area in a display screen of the display device (at least McCurry: figures 5 and 8 and associated text;  Kapoor: figure 10 and associated text). 
Re claim 18:
	[Claim 18]  McCurry in view of Caruthers and Kapoor teaches or at least suggests wherein the image further comprises a second answer associated with the first question, and wherein the one or more computing devices are further configured to: identify a second region where the second answer is located based on at least one of the one or more neural network models and the image; identify characters in the second region so as to obtain the second answer based on at least one of the one or more neural network models and the second region; and compare the first and second answers if the type of the first question is the calculation question, so as to obtain a conclusion indicating whether the first and second answers are identical or not; and the one or more display devices are further configured to display the second answer and the conclusion (at least McCurry: figures 5 and 8 and associated text; ¶ 3: Teachers must sift through tests and answer sheets by hand just to see, for instance, how and why a student answered a specific type of question incorrectly or what educational topics, concepts, or standards a particular student is having trouble understanding; ¶ 44; ¶ 63:…evaluator module 226 generates a progress report for each of the one or more student based on the common conclusion, and grades; ¶ 81:…The open-ended questions may include a response area 507 in which the student places his or her response and a scoring area 508 where a grader would mark the student's score for the open-ended question; ¶ 86:…; ¶ 89:…For open-ended questions, the teacher version may also show the point value that has been designated as the minimum score for a student to be considered to have answered the question correctly; ¶ 95; ¶ 103: the IA platform may recognize the location of the multiple-choice and open-ended questions and responses on each individual page using layout information, such as the question height, width, and coordinates that is stored when the IA is created (e.g., during step 3 of FIG. 3), from the configuration file…; ¶ 106:; Caruthers: ¶ 20: answer sheet may include, but not limited to, Optical mark recognition (OMR) sheet, handwriting recognition answer sheets…;¶  29: scanning one or more answer sheets through the MFD 104, defining one or more answer descriptor syntaxes, defining one or more question descriptor for each of the one or more questions, and printing one or more evaluated answer sheets using the MFD 104…; ¶ 31; ¶ 37: a question descriptor data 232, a question data 234, an answer sheet data 236, an answer descriptor syntax data 238, an answer data 240, a comparison data 242, and a conclusion data 244; ¶ 39: The OCR module 214 recognizes one or more words or characters in each of the one or more scanned answer sheets…; ¶ 44: The comparison module 224 extracts the second set of answers from the answer data 240. Thereafter, the comparison module 224 compares the first set of answers in of the one or more answer sheets with the second set of answers…; ¶ 45:; ¶ 63: the evaluator module 226 generates a progress report for each of the one or more student based on the common conclusion, and grades; ¶ 64: profile module 228 updates a student profile for each of the one or more students based on the conclusion drawn on each of the one or more scanned answer sheets…; ¶ 98: the teacher may review the students' responses to open-ended questions, scoring the quality of those responses against a rubric; Kapoor: figure 10 and associated text; ¶ 23:…answers to each of the questions are compared with an answer key. The system determines that the student needs help with word problems, but not computation with decimals, based on the comparison; ¶ 85:…when the user performs average on an arithmetic word problem section, the section associated with that user's performance is "arithmetic--word problems--medium." In another example, when the user performs well on an arithmetic word problem section, the section associated with that user's performance is "arithmetic--word problems--high." Each of these sections may correspond with an absolute number of correct answers (e.g., 1-3 correct is "low," 4-6 correct is "medium," 7-10 correct is "high") or weighted average of correct answers, based in part on the difficulty of the particular test question and/or section of the diagnostic test; ¶ 93:…when the user answers only 10-percent of the questions correctly on an arithmetic word problem section, this section of the diagnostic test is associated with an "42" identifier portion. When the user answers only 50-percent of the questions correctly on the arithmetic word problem section, this section of the diagnostic test is associated with a "QB" identifier portion. When the user answers 90-percent of the questions correctly on the arithmetic word problem section, this section of the diagnostic test is associated with a "BC" identifier portion…). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the answer sheet scanning and scoring features of McCurry with the answer sheet evaluation features of Caruthers realized through various known classification technologies such as neural networks and the step-by-step instructions of Kapoor so as to arrive at the claimed invention using known methods in order to predictably yield enhanced system and method for using interim-assessment data for instructional decision-making that would allow fully automating the manual process of a teacher scoring answer sheets and benefit analyzing graded answer documents to formulate a progress report for each of examinees.
Re claim 19:
	[Claim 19]  McCurry in view of Caruthers and Kapoor teaches or at least suggests wherein the image comprises a substantially entire test paper where the first question is located, and the one or more computing devices are further configured to determine the type of the first question further based on a location of the first region on the entire test paper (at least McCurry: figures 5 and 8 and associated text;  Kapoor: figure 10 and associated text). 
Examiner's Note
No art rejection is currently provided for claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715